DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/507,288, 62/598,519, 15/971,213, 16/692,632, 17/082,080, and 17/115,869, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this 21 January 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Restoration of Full Data from Sparse Data in Low-Dose Chest Digital Tomosynthesis Using Deep Convolutional Neural Networks”, published 20 September 2018, cited by Applicant), in view of Wang et al. (US 2015/0043712 A1).
With respect to claim 1, Lee discloses: a computer implemented radiographic image processing method (illustrated in Fig. 3), the method comprising: training a convolutional neural network to correct image defects in an image volume reconstructed from sparsely captured tomosynthesis projection images (page 492, left column, “The model can low-dose [sparse] CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”; page 492, right column, “network training was performed to reduce mean square error between the input and output images”); sparsely capturing tomosynthesis projection images of a patient anatomy (Fig. 1, schematic of chest tomosynthesis geometry); reconstructing a sparse volume image of the patient anatomy using the sparsely captured tomosynthesis projection images of the patient anatomy (page 492, right column, “image restoration from CDT reconstructed images sparse sampling data”) and providing the reconstructed sparse volume image of the patient anatomy to the trained convolutional neural network (via convolution and deconvolution kernels as illustrated in Fig. 3); and the trained neural network outputting a corrected reconstructed sparse volume image of the patient anatomy (Fig. 3, output is “full sampling CDT images”).
Lee does not specify using at least one x-ray source attached to a mobile wheeled radiography apparatus and a portable DR detector mechanically uncoupled from the mobile wheeled radiography apparatus, as claimed. Wang, from the same field of endeavor, discloses using at least one x-ray source (140) attached to a mobile wheeled radiography apparatus (120, Fig. 1) and a portable DR detector mechanically (digital x-
With respect to claim 9, Lee discloses: an apparatus configured to sparsely capture tomosynthesis projection images of a patient anatomy over an angular range (shown in Fig. 1, page 490, right column, “the X-ray tube and the flat panel detector were moved linearly in opposite directions”); a processing system for reconstructing a sparse volume image of the patient anatomy using the sparsely captured tomosynthesis projection images (page 492, right column, “image restoration from CDT reconstructed images sparse sampling data”); and an artificial intelligence module trained to correct the reconstructed sparse volume image and to output a corrected reconstructed sparse volume image (page 492, left column, “The model can be trained by collecting all low-dose [sparse] CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling 
Lee does not appear to disclose a mobile radiography system comprising: a wheeled base; a support arm attached to the mobile base; an x-ray tube head attached to one end of the support arm, the x-ray tube head comprising one or more x-ray sources; and a portable DR detector mechanically uncoupled from the x-ray tube head. Wang, from the same field of endeavor, discloses a mobile radiography system comprising: a wheeled base (120); a support arm attached to the mobile base (135); an x-ray tube head attached to one end of the support arm (140), the x-ray tube head comprising one or more x-ray sources (par. [0075]); a portable DR detector mechanically uncoupled from the x-ray tube head (950, as shown in Fig. 5). It would have been obvious to one having ordinary skill in the art to employ the portable DR detector and mobile wheeled radiography apparatus of Wang, in conjunction with the methods of Lee, in order to provide imaging to a patient in a situation in which the patient would be difficult to move or position, or wherein doing so would cause harm to the patient.
With respect to claim 2, Lee discloses: reconstructing a full tomosynthesis volume image from a full set of acquired tomosynthesis projection images (page 492, “the model can be trained by collecting all 
With respect to claims 8 and 10, Wang discloses a plurality of x-ray sources arranged in a linear (Fig. 5) or curvilinear pattern (Fig. 4).
With respect to claims 3 and 13, Lee discloses capturing a plurality of tomosynthesis projection images over a preselected angular range (pg. 490-491, “the x-ray tube and the flat panel detector were moved linearly in opposite directions […] the angles used in the simulation ranged from -20 degrees to + 20 degrees”).

Claims 1-3, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Simon et al. (US 2020/0000426 A1, cited by Applicant).
With respect to claim 1, Lee discloses: a computer implemented radiographic image processing method (illustrated in Fig. 3), the method comprising: training a convolutional neural network to correct image defects in an image volume reconstructed from sparsely captured tomosynthesis projection images (page 492, left column, “The model can be trained by collecting all low-dose [sparse] CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”; page 492, right column, “network training was performed to reduce mean square error between the input and output images”); sparsely capturing tomosynthesis projection images of a patient anatomy (Fig. 1, schematic of chest tomosynthesis geometry); reconstructing a sparse volume image of the patient anatomy using the sparsely captured tomosynthesis projection images of the patient anatomy (page 492, right column, “image restoration from CDT reconstructed images sparse sampling data”) and providing the reconstructed sparse volume image of the patient anatomy to the trained convolutional neural network (via convolution and deconvolution kernels as illustrated in Fig. 3); and the trained neural 
Lee does not specify using at least one x-ray source attached to a mobile wheeled radiography apparatus and a portable DR detector mechanically uncoupled from the mobile wheeled radiography apparatus, as claimed. Simon, from the same field of endeavor, discloses using at least one x-ray source (140) attached to a mobile wheeled radiography apparatus (120, Fig. 1) and a portable DR detector mechanically (digital x-ray detector, 1050) uncoupled from the mobile wheeled radiography apparatus (as shown in Fig. 10). It would have been obvious to one having ordinary skill in the art to employ a portable DR detector and mobile wheeled radiography apparatus of Simon, in conjunction with the methods of Lee, in order to provide imaging to a patient in a situation in which the patient would be difficult to move or position, or wherein doing so would cause harm to the patient.
With respect to claim 9, Lee discloses: an apparatus configured to sparsely capture tomosynthesis projection images of a patient anatomy over an angular range (shown in Fig. 1, page 490, right column, “the X-ray tube and the flat panel detector were moved linearly in opposite directions”); a processing system for reconstructing a sparse volume image of the patient anatomy using the sparsely captured tomosynthesis low-dose [sparse] CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”; page 492, right column, “network training was performed to reduce mean square error between the input and output images”).
Lee does not appear to disclose a mobile radiography system comprising: a wheeled base; a support arm attached to the mobile base; an x-ray tube head attached to one end of the support arm, the x-ray tube head comprising one or more x-ray sources; and a portable DR detector mechanically uncoupled from the x-ray tube head. Simon, from the same field of endeavor, discloses a mobile radiography system comprising: a wheeled base (120); a support arm attached to the mobile base (135); an x-ray tube head attached to one end of the support arm (140), the x-ray tube head comprising one or more x-ray sources (par. [0062]); a portable DR detector mechanically uncoupled from the x-ray tube head (1050, as shown in Fig. 10). It would have been obvious to one having ordinary skill in the art to employ the portable DR detector and mobile wheeled 
With respect to claim 2, Lee discloses: reconstructing a full tomosynthesis volume image from a full set of acquired tomosynthesis projection images (page 492, “the model can be trained by collecting all low-dose CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”); reconstructing a sparse tomosynthesis volume image from a preselected subset of the full set of acquired tomosynthesis projection images (page 492, “the model can be trained by collecting all low-dose CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”); determining differences between the full tomosynthesis volume image and the sparse tomosynthesis volume image; and providing the reconstructed sparse tomosynthesis volume image and the determined differences to the convolutional neural network (page 492, right column, “network training was performed to reduce mean square error between the input and output images”).


With respect to claims 7 and 11, Simon discloses a plurality of radiopaque markers (2310, 2320, 2330; Fig. 23A) disposed in one or more radiation paths extending from one or more of the x-ray sources to the portable DR detector (as illustrated in Fig. 23A) and wherein the processing system is programmed to calculated a position of the portable DR detector relative to the one or more x-ray sources according to the positions of the radiopaque markers appearing in tomosynthesis projection images of the patient anatomy (par. [0092]). It would have been obvious to include the marker arrangement of Simon with the methods of Lee, in order to obtain precise measurements with regard to the relative geometry between the source and detector, for consistency in imaging and ensuring comparisons between fully and sparsely captured projection images can be consistent.
With respect to claim 12, Simon discloses removal of the markers from projection images (par. [0099]).
With respect to claims 3 and 13, Lee discloses capturing a plurality of tomosynthesis projection images over a preselected angular range (pg. 490-491, “the x-ray tube and the flat panel detector were moved linearly .
Claims 1-3, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of O’Dea et al. (US 2016/0174915 A1).
With respect to claim 1, Lee discloses: a computer implemented radiographic image processing method (illustrated in Fig. 3), the method comprising: training a convolutional neural network to correct image defects in an image volume reconstructed from sparsely captured tomosynthesis projection images (page 492, left column, “The model can be trained by collecting all low-dose [sparse] CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”; page 492, right column, “network training was performed to reduce mean square error between the input and output images”); sparsely capturing tomosynthesis projection images of a patient anatomy (Fig. 1, schematic of chest tomosynthesis geometry); reconstructing a sparse volume image of the patient anatomy using the sparsely captured tomosynthesis projection images of the patient anatomy (page 492, right column, “image restoration from CDT reconstructed images sparse sampling data”) and providing the reconstructed sparse volume image of the patient anatomy to the trained convolutional neural network (via convolution and 
Lee does not specify using at least one x-ray source attached to a mobile wheeled radiography apparatus and a portable DR detector mechanically uncoupled from the mobile wheeled radiography apparatus, as claimed. O’Dea, from the same field of endeavor, discloses using at least one x-ray source (140) attached to a mobile wheeled radiography apparatus (120, Fig. 1) and a portable DR detector mechanically (digital x-ray detector, par. [0026, 0029]) uncoupled from the mobile wheeled radiography apparatus (not shown directly, described as portable, par. [0026, 0029])). It would have been obvious to one having ordinary skill in the art to employ a portable DR detector and mobile wheeled radiography apparatus of O’Dea, in conjunction with the methods of Lee, in order to provide imaging to a patient in a situation in which the patient would be difficult to move or position, or wherein doing so would cause harm to the patient.
With respect to claim 9, Lee discloses: an apparatus configured to sparsely capture tomosynthesis projection images of a patient anatomy over an angular range (shown in Fig. 1, page 490, right column, “the X-ray tube and the flat panel detector were moved linearly in opposite low-dose [sparse] CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”; page 492, right column, “network training was performed to reduce mean square error between the input and output images”).
Lee does not appear to disclose a mobile radiography system comprising: a wheeled base; a support arm attached to the mobile base; an x-ray tube head attached to one end of the support arm, the x-ray tube head comprising one or more x-ray sources; and a portable DR detector mechanically uncoupled from the x-ray tube head. O’Dea, from the same field of endeavor, discloses a mobile radiography system comprising: a wheeled base (120); a support arm attached to the mobile base (135); an x-ray tube head attached to one end of the support arm (140), the x-ray tube head comprising one or more x-ray sources (par. [0026]); a portable DR detector mechanically uncoupled from the x-ray tube head (par. [0026, 
With respect to claim 2, Lee discloses: reconstructing a full tomosynthesis volume image from a full set of acquired tomosynthesis projection images (page 492, “the model can be trained by collecting all low-dose CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”); reconstructing a sparse tomosynthesis volume image from a preselected subset of the full set of acquired tomosynthesis projection images (page 492, “the model can be trained by collecting all low-dose CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”); determining differences between the full tomosynthesis volume image and the sparse tomosynthesis volume image; and providing the reconstructed sparse tomosynthesis volume image and the determined differences to the convolutional neural network (page 492, 
With respect to claims 3 and 13, Lee discloses capturing a plurality of tomosynthesis projection images over a preselected angular range (pg. 490-491, “the x-ray tube and the flat panel detector were moved linearly in opposite directions […] the angles used in the simulation ranged from -20 degrees to + 20 degrees”).
With respect to claim 14, O’Dea discloses the use of a mobile cone beam computed tomography system (par. [0003]).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the cited prior art does not appear to specify the claimed step of sparsely capturing tomosynthesis projection images of the patient anatomy within an angular range between about two-thirds of a full angular range to about four-fifths of the full angular range.

With respect to claim 6, the cited prior art does not appear to specify the claimed step of sparsely capturing tomosynthesis projection images of the patient anatomy at about every two degrees to about every five degrees over a preselected angular range.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

The drawings are objected to because Figures 9-13 and 16-20 contain color elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        17 February 2022